DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are incomplete for omitting essential elements and/or cooperative relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationships include particular structural and/or functional language directed to: (claim 23) in the phrase “a projection and a cavity… offset from one another…”, it is unclear in the context of the claim language the intended structural and functional purpose(s) of this limitation in helping to achieve a particular aim of the device; (claim 23) it is unclear exactly what is being blocked in “a blocking position” and how the blocking occurs in the context of the claimed invention (exactly what element is intended to be blocked?); (claim 23) the term “non-parallel” is not merely broad but absent of any substantive defiance, non-parallel can include an angle of nearly zero, which is diversion of the disclosed intended operational purpose of the invention (a more definitive range of such an orientation is necessary for clarity of claimed invention (This same issue exist in independent claim 28 regarding “at an angle relative to…”). 
In claim 24, “the housing extends along a longitudinal axis” is indefinite and not discernable, in that it is unclear what specific surface of the housing is being referred to, and how and in what way does this extension take place in the context of the claim language.  Presently, such a longitudinal axis can be arbitrarily selected from virtually an infinite set of possibly orientations, thus being undefined. 
Similar 112 issue as above a found throughout the remaining claims, particularly the independent claims, particularly independent claims 28 and 34.  In addition to these types of 112 issues as above, in claim 28, the entire phrase “wherein the linkage is operably connected… the unblocking position” is not fully understood in the context of the claim language.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-32, 34-37, 39, 43, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer, US Patent 2,887,336.  As in claim 28, a latch mechanism, comprising a housing (see figures); a latchbolt (including 19) pivotably mounted to the housing for pivotal movement about a latchbolt axis between a latching position and an unlatching position; a blocking member (including 37, 55, 54, 50) pivotably mounted to the housing for pivotal movement about a blocking member axis between a blocking position and an unblocking position, and wherein the blocking member axis extends, at least broadly, at an angle relative to the latchbolt axis; a linkage (including 36, 43), movably mounted to the housing for movement between a first linkage position and a second linkage position; and a spring 41 biasing the linkage toward the first position; wherein the linkage is operably connected with the blocking member such that the first linkage position is correlated with the blocking position and the second linkage position is correlated with the unblocking position; wherein the blocking member in the blocking position prevents movement of the latchbolt from the latching position to the unlatching position; and wherein the blocking member in the unblocking position permits movement of the latchbolt between the latching position and the unlatching position.  As in claim 29, the latchbolt in the unlatching position retains the blocking member in the unblocking position.  As in claim 30, the latchbolt comprises a projection (55, 37); wherein a first surface of the blocking member contacts an end of the projection when the blocking member is in the blocking position and the latchbolt is in the latching position; and wherein a second surface of the blocking member contacts a side of the projection when the latchbolt is retaining the blocking member in the unblocking position.  As in claim 31, the latchbolt comprises a cavity 35; and wherein, when the latchbolt is in the unlatching position and the blocking member is in the unblocking position, broadly, at least a portion of the blocking member is received in the cavity.  As in claim 32, broadly the blocking member axis is perpendicular to the latchbolt axis.  (See the above rejection for the remaining claims.) As in claim 34, a latch mechanism, comprising a housing; a latchbolt pivotably mounted to the housing for pivoting about a latchbolt axis; a blocking member pivotably mounted to the housing for pivoting about a blocking member axis extending transverse to the latchbolt axis; a link slidably mounted to the housing for movement along a link axis transverse to the latchbolt axis and the blocking member axis; and a spring engaged with the link and urging the link from a first position toward a second position; wherein the blocking member is operable to selectively prevent pivoting of the latchbolt about the latchbolt axis and is coupled with the link such that the blocking member prevents pivoting of the latchbolt when the link is in the second position; and wherein the latchbolt is operable to selectively prevent pivoting of the blocking member to selectively retain the link in the first position against the urging of the spring.  As in claim 35, the latchbolt axis is perpendicular to the blocking member axis.  As in claim 36, the latchbolt axis, the blocking member axis, and the link axis are mutually orthogonal.  As in claim 37, the latchbolt comprises a cavity that receives a portion of the blocking member when the latchbolt is in a pivoted position and the link is in the first position.  As in claim 39, the latchbolt has a home position and a pivoted position; wherein the blocking member has an unblocking position in which the latchbolt is movable between the home position and the pivoted position and a blocking position in which the blocking member retains the latchbolt in the home position; and wherein the latchbolt in the pivoted position retains the blocking member in the unblocking position.  As in claim 43, the linkage is pivotably coupled with the blocking member.  As in claim 44, the link is pivotably coupled with the blocking member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27, 33, 38, 40-42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer.
Regarding claim 23, Meyer shows much of the claimed invention and a design very similar in functionality, including a latch mechanism adapted to engage a door strike, the latch mechanism comprising a housing (see figures); a latch apparatus (including 19) mounted to the housing for pivotal movement about a first axis between a latching position and an unlatching position, wherein the latch apparatus comprises a projection 55 and a cavity 35 adjacent the projection, wherein the projection and the cavity are offset from one another along the first axis, a cam device (including 37, 55, 50) mounted to the housing for pivotal movement about a second axis between a blocking position and an unblocking position, and wherein the second axis is non-parallel to the first axis; and a spring 53 mounted in the housing and urging the cam device toward the blocking position; wherein the latch apparatus when in the unlatching position retains the cam device in the unblocking position against the urging of the spring; and wherein the cam device when in the blocking position retains the latch apparatus in the latching position.
Regarding claim 23, Meyer does not explicitly teach the latch apparatus including a retention area sized and shaped to receive the door strike when the latch apparatus is in the latching position, and wherein the retention area extends in a direction of the first axis, as claimed.  However, the examiner serves Official Notice that use of retention areas for receiving a door strike, of this type, is very old and well known in the art of latches, for providing an effective means of securing a strike to a latch.  It would have been obvious at the time the invention was made for one having ordinary skill in the art to modify the design of Meyer to include such structure, for the purpose of providing an effective means of securing a strike to a latch, as well known in the art.  
Regarding claims 22, 24-27, 33, 38, 40-42, and 45, Meyer may not explicitly show each of the limitations of these claims.  However, the prior art element at least performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive. 
Applicant argues that all the 112 issues of record have been addressed and the claims are clear and definite to one having ordinary skill in the art. However, the examiner is of the position that several 112 issues still exist throughout the claims, as outlined in the above 112 rejections.  More clarifying language is required to overcome the 112 rejections of record.
Applicant argues that the claimed linkage structural couple to a blocking member is not disclosed by the applied art. The examiner is of the position that such structure is shown in the applied art, as outlined in the above rejection. 
Applicant argues that a blocking member that prevents pivoting of the latch bolt is not provided by the applied art.  The examiner disagrees. Blocking member 50, including 54, and its interaction with 37 via 55, perform this claimed function, as outlined in the above rejection. 
Applicant argues that a flexible cable is not provided by the applied art.  However, such a modification would have been an obvious modification to one having ordinary skill in the art, particularly in view of the doctrine of equivalence and KSR, as outlined in the above rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675